Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election without traverse of compound of claim 16 namely

    PNG
    media_image1.png
    133
    319
    media_image1.png
    Greyscale
as the α9-integrin specie remains acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 has been considered by the examiner.
Claims Status
Claims 1, 4, 7, 17-18, 21-23, 26-29, 39-41, 43-44, 47-48, 51-52, 55, 65-66, 68, 71-75, and 77-78 are pending. Claims 2-3, 5-6, 8-16, 19, 20, 24-25, 30-38, 42, 45-46, 48-50, 53-54, 56-64, 67, 69-70, and 76 are canceled. Claims 23, 26-29, 39-41, and 43-44 are withdrawn. Claims 1, 4, 7, 17-18, 21-22, 47, 51-52, 55, 65, 66, 68, and 71-75, and 77-78 are examined in accordance to the elected species  


Action Summary
Claims 1, 4, 7, 17-19, 21-22, and 47 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US2003/0114514 A1) as evidenced by Peginsky et al., Biochemistry 2002, 41, 7125-7141 are maintained, but modified and revisited in light of the claim amendment (i.e. identifying a subject for HSC mobilization).
Claims 51-52, 55, 65, 66, 68, and 71-75, and 77-78 rejected under 35 U.S.C. 103 as being un-patentable over Bridger et at al. (US2010/0003224 A1) in view of Peginsky et al., Biochemistry 2002, 41, 7125-7141 are maintained.
Claims 51, 52, 55, 65, 66, 68,71-75, and 77-78 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-50, 53-55, 59-81, and 83-87 of co-pending Application No. 15/535,144 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other are maintained.
Claims 1, 4, 7,  17-19, 21-22, and 47 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-50, 53-55, 59-81, and 83-87 of co-pending Application No. 15/535,144 (reference application) in view of Bridger et at al. (US2010/0003224 A1). Although the claims at issue are not identical, they are not patentably distinct from each other are maintained, but modified and revisited in light of the claim amendment (i.e. identifying a subject for HSC mobilization).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 17-19, 21-22, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US2003/0114514 A1) as evidenced by Peginsky et al., Biochemistry 2002, 41, 7125-7141, both references cited in the IDS. 
Zheng et al. teaches a method of inhibiting cell adhesion process including cell activation, migration, proliferation and differentiation comprising administering an α4β1 peptide antagonist that also antagonizes other members of the family β1 subunit containing integrins, see abstract, para [0010]. Particular preference is giving to compound 32 namely,

    PNG
    media_image2.png
    198
    442
    media_image2.png
    Greyscale
, see page 15 and other compound that α4β1 integrins
 . Compound 32 reads on Applicant’s elected compound. Moreover, Zheng et al. teaches the preferred administration is intravenous and the preferred effective dosage ranges from 1 mg/kg to 10 mg/kg per day, see para [0282]. The antagonist of Zheng et al. is administered in the absence of G-CSF. Zheng et al. also teaches the antagonist is effective for treating condition/disorder of the skin, chronic illness, multiple sclerosis, immunosuppression condition, tumor metastasis, and infection, see para [0247] & [0248]. While the condition and/or disorders of the prior art are not disclosed as hematological disorder, the instant specification and claim 68 are evidenced that the conditions and/or disorder taught by the prior art are hematological disorder. The prior art does not specifically teach compound 32 is an α9β1 integrin antagonist or cross-react with an α9 and α4 or optionally cross-reacts with an α4β1 and α9β1. However, Peginsky et al. teaches compound 3, which is the same compound 32 of Zheng et al. is an α4β1 and α9β1 integrin antagonist. A chemical compound and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prior art compound 32 would have the properties claimed. Furthermore, Zheng et al. teaches the antagonist  can be 
	Accordingly, Zheng et al. does not explicitly teach mobilizing bone marrow haematopoietic stem cells and progenitors into the peripheral blood of a subject and the dependent claims that further limit the HSC mobilization. However, these limitations appear to be the intended outcome or result of the method step. Since the prior art teaches the same compound at the same amount, i.e. 1 mg/kg to 10 mg/kg, the same patient population, i.e. a patient having the conditions and/or disorders claimed and patient that have BM stem cell niche, i.e. the patient of the prior art has BM stem cell niche, said intended outcome would necessarily be achieved absent evidence to the contrary. 
	Furthermore, with respect to the limitation “identifying a subject for HSC mobilization” is met by the fact Zheng et al. teaches condition/disorders such as multiple sclerosis, and immunosuppression condition. The subject of the prior art, i.e. subject that has been identified as having multiple sclerosis or immunosuppression condition is considered a subject identified for HSC mobilization because the instant specification teaches In some embodiments, the BM, PB or HSC are used to treat a subject who has an autoimmune disease, e.g., multiple sclerosis (MS), myasthenia gravis, autoimmune neuropathy, scleroderma, aplastic anemia, and systemic lupus erythematosus, see page 51, lines 22-24. 
	 	Applicant’s argument and Response to Applicant’s argument
In response, the Examiner finds Applicant’s argument not persuasive. While Zheng et al. does not expressly teach the step of identifying a subject for HSC mobilization, the subject having multiple sclerosis or  immunosuppression condition of Zheng et al. would be considered a subject identified for HSC mobilization because the instant specification teaches In some embodiments, the BM, PB or HSC are used to treat a subject who has an autoimmune disease, e.g., multiple sclerosis (MS), myasthenia gravis, autoimmune neuropathy, scleroderma, aplastic anemia, and systemic lupus erythematosus, see page 51, lines 22-24. Additionally, it is noted the claim does not recite a donor as asserted by Applicant. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 51-52, 55, 65, 66, 68, and 71-75, and 77-78 remain rejected under 35 U.S.C. 103 as being un-patentable over Bridger et at al. (US2010/0003224 A1) in view of Peginsky et al., Biochemistry 2002, 41, 7125-7141.
Bridger et al. teaches a method a method to mobilize progenitor and/or stem cells from the bone marrow to the peripheral blood of a subject comprising administering to the subject an effective amount of at least one CXCR4 inhibitor or a pharmaceutically acceptable salt thereof in combination with an effective amount of at least one VLA-4 inhibitor or a pharmaceutically acceptable salt thereof, see claim 1; wherein the method further comprising harvesting the mobilized cells from the peripheral blood, see claim 2; wherein the harvesting is CXCR4 inhibitor (antagonist) is AMD3100 and the VLA-4 inhibitor (antagonist) is AMD15057, see claims 7-8. Bridger et al. teaches Suitable dosage ranges for the CXCR4 inhibitor, CXCR2 agonist and VLA-4 inhibitor vary according to these considerations, but in general, these compounds when administered alone are administered preferably about 10 µg/kg to 100 µg/kg of body weight and the combination of at least one CXCR4 inhibitor and the at least one VLA-4 antagonist may be administered together in a single formulation, simultaneously in separate formulations by the same or different routes, or at staggered times, again by the same or different routes, see para [0076]. The administration of the compounds can be by intravenous, see para [0073]. Bridger et al. teaches the subject who would benefit from an elevation of progenitor cells and/or stem cells, or whose progenitor cells and/or stem cells are desirable for stem cell transplantation. Other suitable subjects include subjects with multiple myeloma or hematopoietic malignancies, see para [0077]. The malignant hematopoietic or myeloid cells are those which characterize the conditions of myeloma, leukemia, and lymphoma. Particular forms of these diseases include acute myelitic leukemia (AML), acute lymphatic leukemia (ALL), multiple myeloma (MM), chronic myelogenous leukemia (CML), hairy cell leukemia (HCL), acute promyelocytic leukemia (APL), and various lymphomas, see para [0033].  Furthermore, Bridger et al. teaches a common application of autologous transplantation is in combination with radiation or chemotherapy in subjects bearing tumors since the radiotherapeutic or chemotherapeutic methods deplete wanted normal cells. In this application, the subjects cells may be harvested prior to or during the therapeutic treatments, fractionated if necessary, cultured and optionally expanded, and then returned to the subject to restore the damaged immune system depleted by the therapy. Allogeneic recipients may receive the cells for the same purpose, or may have a condition that may be benefited by enhancing their hematopoietic systems, see para [0080]. In addition to mobilizing progenitor and/or stem cells for harvest or for internal tissue repair, the combinations described herein may be used to treat multiple myeloma, see para [0083]. Brodger et al. teaches It has now been found that the combination of a CXCR4 antagonist with a VLA-4 antagonist is particularly effective in mobilizing stem and/or progenitor cells. The mobilization of cells from bone marrow is also relevant in the context of chemotherapy directed to hematopoietic-based malignancies, see para [0015]. Lastly, Bridger et al. teaches "stem" cells are less differentiated forms of progenitor cells, such cells are typically often positive for CD34, see para [0032]. 
Bridger et al. does not teach the VLA-4 inhibitor or antagonist is 

    PNG
    media_image1.png
    133
    319
    media_image1.png
    Greyscale
.
	Pepinsky et al. teaches compound 3, i.e. N-benzene-sulfonyl)-(L)-prolyl-(L)-O-(1pyrrolidinylcarbonyl)tyrosine

    PNG
    media_image2.png
    198
    442
    media_image2.png
    Greyscale
, as excellent integrins α9/β1 and α4β1 inhibitors (antagonists) with both integrins showing similar biochemical properties, see Abstract. Compound 3 is the same as the elected compound claimed. Furthermore, Pepinsky et al. teaches the fact that so many inhibitors we characterized are potent inhibitors of α9/β1 raises the possibility that many of the α4β1 inhibitors described elsewhere may also inhibit α9/β1 function, see page 7137, right col, second para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer compound 3 as an α4β1 (VLA-4) antagonist in combination with AMD3100. One would a reasonable success when administering another pharmacological agent (another α4β1 antagonist), in this case compound 3 taught by Pepinsky et al. would in fact also behave as an effective for mobilizing bone marrow haematopoietic stem cell and progenitors into the periphery blood of a subject in order to treat MM or leukemia. Such a person would have been motivated to do so because it would have been reasonably expected that each of the pharmacological agents would have exerted the same or substantially similar α4β1 effect as those α4β1 antagonists specifically disclosed by the reference, without any appreciable loss of activity of the composition in achieving the disclosed therapeutic objective, absent factual evidence to the contrary. The substitution of one α4β1 antagonist, AMD15057, 
None of the prior art references teach compound 3 cross-reacts with α9 and α4. However, since compound 3 is taught the said cross-reaction is necessarily present. A compound and all of its properties are inseparable. See In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963).
Accordingly, the prior references in combination. do not explicitly teach enhancing dislodgement, enhancing release, and enhancing mobilization of HSC and their precursors and progenitors thereof from a bone marrow stem cell and the dependent claims that further limit the HSC. However, these limitations appear to be the intended outcome or result of the method step. Since the prior art teaches the same compound at the same amount, i.e. about 10 µg/kg to about 100 µg/kg, the same patient population, i.e. a patient having the conditions and/or disorders claimed and patient that have BM stem cell niche, i.e. the patient of the prior art has BM stem cell niche, said intended outcome would necessarily be achieved absent evidence to the contrary.
		Applicant’s argument and Response to Applicant’s argument
Applicant argues that it would not have been obvious to try and use BOP instead of VLA-4 inhibitor, let alone use is as monotherapy (i.e., not in combination with AMD3100) to mobilize HSC from the bone marrow to the peripheral blood with a reasonable expectation of success. In response, the Examiner finds Applicant’s argument not persuasive. It is noted the claim 1 as amendment is not cited in the 103 rejection. Claim 1 as amended is rejected under the modified and revisited 102 rejection above. Additionally, the 103 rejection is not based on 
 	Applicant argues that Bridger et al. describes approaches to blockade of α4 integrin with the humanized antibody natalizumab (marketed as Tysabri) as well as small molecule inhibitors including AMD15057. No data is described in Bridger et al. The prophetic examples describe use of selective small molecule a4β1 antagonists AMD15057 and SB-251353 in combination with AMD3100 to mobilize leukemic cells (not HSC) to the peripheral blood to test tumor chemo-sensitivity. In contrast, the present inventors have surprisingly demonstrated that a single dose of the dual α4β1/α9β1 integrin antagonist BOP preferentially mobilizes HSC and progenitors in a rapid and transient manner. Inhibition of α9β1 was found to provide an added advantage to HSC mobilization yields over inhibition of α4β1 alone as demonstrated by the significantly greater mobilization of HSC and progenitors using BOP in comparison to the selective α4β1 antagonist BI05192. Inhibition of a9β1 was identified to be important for HSC mobilization, while a401 was shown to be predominantly involved in white blood cell mobilization. In fact, the present inventors showed that the majority of BOP binding to human HSC occurs via α9β1.In response, the Examiner finds Applicant’s argument not persuasive. Bridger et al. clearly teaches to an effective amount of at least one CXCR4 inhibitor or a pharmaceutically acceptable salt thereof in combination with an effective amount of at least one VLA-4 inhibitor or a pharmaceutically acceptable salt thereof mobilize progenitor and/or stem cells from the bone In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art. Lastly, Applicant’s assertion that the present inventors have surprisingly demonstrated that a single dose of the dual α4β1/α9β1 integrin antagonist BOP preferentially mobilizes HSC and progenitors in a rapid and transient manner would be expected from the cited references in combination. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 51, 52, 55, 65, 66, 68,71-75, and 77-78 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-50, 53-55, 59-81, and 83-87 of co-pending Application No. 15/535,144 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The co-pending claims teach a method for enhancing dislodgement of haematopoietic stem cells (HSC) and their precursors and progenitors thereof from a bone marrow (BM) stem cell binding ligand in vivo or ex vivo, said method comprising administering in vivo or ex vivo an effective amount of an antagonist of an a9 integrin or an active portion thereof and a CXCR4 antagonist or an active portion thereof to the BM stem cell niche, see claim 1; wherein the method further enhances mobilization of the HSC from the BM stem cell niche, see claim 3 ;  wherein said method further enhances release of HSC and their precursors and progenitors thereof from the BM stem cell niche, see claim 2; wherein the a9 integrin is an α4β1 integrin or an active portion thereof, see claim 4. The method further including administering an antagonist of aβ4 integrin or an active portion thereof, see claim 5, wherein the a4 integrin is an antagonist of oa01 or an active portion thereof, see claim 6; wherein the antagonist of an 4β1 and α9β1, see claim 7. The antagonist is 
    PNG
    media_image1.png
    133
    319
    media_image1.png
    Greyscale
, see claims 8-19. Moreover, the co-pending claims teach a method for the treatment of haematological disorders in a subject said method comprising administering a therapeutically effective amount of an antagonist of a9 integrin or an active portion thereof and a CXCR4 antagonist or an active portion thereof to the 13US. Patent Application Serial No. 15,535,144 Reply to Office Action of May 16, 2019subject to enhance dislodgement, release or mobilization of HSC from the BM stem cell binding ligand in the BM stem cell niche to the PB. The coepending claims 51-55, 65-68, and 71-78 anticipate the instant claims. 
Applicant’s argument that the double patenting rejection is overcome in view of the amendments to the claims is not persuasive as there is no amendment to independent claim 51. 

Claims 1, 4, 7, 17-19, 21-22, and 47 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-50, 53-55, 59-81, and 83-87 of co-pending Application No. 15/535,144 (reference application) in view of Bridger et at al. (US2010/0003224 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Accordingly, with respect to the limitation “identifying a subject for HSC mobilization” is met by the fact Zheng et al. teaches condition/disorders such as multiple sclerosis, and immunosuppression condition. The subject of the prior art, i.e. subject that has been identified as having multiple sclerosis or immunosuppression condition is considered a subject identified for HSC mobilization because the instant specification teaches In some embodiments, the BM, PB or HSC are used to treat a subject who has an autoimmune disease, e.g., multiple sclerosis (MS), myasthenia gravis, autoimmune neuropathy, scleroderma, aplastic anemia, and systemic lupus erythematosus, see page 51, lines 22-24. 

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant’s argument that the double patenting rejection is overcome in view of the amendments to the claims is not persuasive as the modified/revisited double patenting rejection addresses the claim amendment.  


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628